Case 2:19-cv-09588-MWF-AS Document 31 Filed 07/28/20 Page 1 of 2 Page ID #:154



  1    Charles A. Valente (SBN 242740)
  2    cvalente@kaplansaunders.com
       Kaplan Saunders Valente & Beninati, LLP
  3
       500 North Dearborn Street | 2nd Floor
  4    Chicago, Illinois 60654
  5    (312) 755-5700
       (312) 755-5720 FAX
  6
  7    Attorneys for Defendant Costco Wholesale Corporation
  8
  9                        UNITED STATES DISTRICT COURT
 10
                         CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13     GABRIELA CABRERA,                                  Case No. 2:19-cv-09588
 14                                                        DEFENDANT COSTCO WHOLESALE
                         Plaintiff,
 15                                                        CORPORATION’S NOTICE OF
                                                           MOTION AND MOTION FOR
 16           v.                                           SUMMARY JUDGMENT
 17     COSTCO WHOLESALE                                   Hearing Date: August 31, 2020
 18     CORPORATION,                                       Hearing Time: 10:00 a.m.
                                                           Hearing Location: Courtroom 5A
 19
                         Defendant.
 20
 21
       TO PLAINTIFF AND HER COUNSEL OF RECORD:
 22
             PLEASE TAKE NOTICE that, on August 31, 2020, at 10:00 a.m., or
 23
 24    as soon thereafter as counsel may be heard in the courtroom of the Honorable
 25    Michael W. Fitzgerald, Courtroom 5A, United States District Court for the
 26    Central District of California, 350 West First Street, Courtroom 5A, Los
 27    Angeles, California 90012, Defendant Costco Wholesale Corporation
 28    (“Costco”) will request that this Court enter summary judgment in its favor


                   DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF MOTION AND
                                   MOTION FOR SUMMARY JUDGMENT

                                             Page 1 of 2
Case 2:19-cv-09588-MWF-AS Document 31 Filed 07/28/20 Page 2 of 2 Page ID #:155



  1
       and against Plaintiff Gabriela Cabrera pursuant to Rule 56 of the Federal Rules
  2
       of Civil Procedure (“Motion”).
  3
             Costco moves for summary judgment on Plaintiff’s claims, which seek
  4
       relief under the Americans with Disabilities Act. Plaintiff cannot raise a
  5
  6    triable issue of fact refuting Costco’s evidence establishing that her claims are
  7    moot, and thus, Costco is entitled to summary judgment.
  8          This Motion is based on this notice of motion and motion, the
  9    accompanying memorandum of points and authorities, the statement of
 10    uncontroverted facts and conclusions of law, all pleadings and papers on file
 11    in this action, and such further evidence and argument as may be presented at
 12    or before the hearing on this matter.
 13
 14
 15     July 28, 2020                          COSTCO WHOLESALE CORPORATION
 16

                                               By: /s/ Charles A. Valente
 17
 18
                                               Charles A. Valente,
 19                                            Attorney for Defendant
 20                                            Costco Wholesale Corporation
 21
 22
 23
 24
 25
 26
 27
 28


                  DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF MOTION AND
                                  MOTION FOR SUMMARY JUDGMENT

                                            Page 2 of 2
